DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/12/22 has been entered, in which Applicant amended claims 1, 8, and 15. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No Information Disclosure Statement has been filed in regard to this application. As such, no IDS has yet been considered for this application. 

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 102 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2016/0170996 to Frank et al. (hereafter referred to as Frank).
As per claim 1, Frank teaches:
A system configured to facilitate identification of silent sufferers of a customer dataset, the system comprising: one or more hardware processors configured by machine-readable instructions to: (Paragraph Number [3857] and FIG. 157 illustrates a system configured to learn a bias model based on measurements of affective response.  The system includes at least the following modules: sample generator 705, and bias model learner 710.  The embodiment illustrated in FIG. 157, like other systems described in this disclosure, may be realized via a computer, such as the computer 400, which includes at least a memory 402 and a processor 401.  The memory 402 stores computer executable modules described below, and the processor 401 executes the computer executable modules stored in the memory 402).
obtain by a golden set module, a golden set that includes data regarding non-silent sufferers, which are customers of an entity who have provided negative ratings of their customer experience with the entity and are classified as sufferers (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  Additionally, computing the score may be based on a value computed from a previous measurement of the user (e.g., a baseline affective response value described further below). Paragraph Number [0302] teaches the crowd-based results generated in some embodiments described in this disclosure may be personalized results.  That is, the same set of measurements of affective response may be used to generate, for different users, scores, rankings, alerts, and/or function parameters that are different.  The personalization module 130 is utilized in order to generate personalized crowd-based results).
which are customers that had one or more bad customer experiences (BCEs) with the entity that likely caused lesser or terminated customer relationships with the entity (Paragraph Number [2453] teaches whether a measurement is to be considered positive or negative may be determined with reference to a baseline (e.g., a value determined based on previous measurements to a similar situation and/or experience the user may be having).  Thus, if the measurement indicates a value that is above the baseline, e.g., happier than the baseline, it may be considered positive, and if lower it may be considered negative). Paragraph Number [2705] the label may indicate a level of interest and/or whether the response can be classified as positive or negative (e.g., "like" or "dislike").  In another example, a label may be a value between 0 and 10 indicating a level of how much an experience was successful from a user's perspective (as expressed by the user's affective response). (See also Paragraph Number [3044])).
obtain by an unlabeled module, an unlabeled set that includes customer records identifying unclassified customers of the entity who are identified as not providing negative ratings of their customer experience with the entity (Paragraph Number [2623] teaches measurements of affective response of a user may provide information about what experience the user is having.  The measurements of affective response may provide a time series of values, which may include certain patterns that can be compared with previously recorded patterns corresponding to known experiences. 2629 Paragraph Number [1393] teaches the function learning module 280 is configured to receive the prior measurements 656 and the subsequent measurements 657, and to utilize them in order to learn an aftereffect function. Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain user, the personalization module 130 may generate an output indicative of similarities between the profile of the certain user and the profiles from among the profiles 504 of the at least ten users.  Utilizing this output, the function learning module 280 may select and/or weight measurements from among the prior measurements 656 and the subsequent measurements 657, in order to learn an aftereffect function personalized for the certain user. Paragraph Number [2453] teaches whether a measurement is to be considered positive or negative may be determined with reference to a baseline (e.g., a value determined based on previous measurements to a similar situation and/or experience the user may be having).  Thus, if the measurement indicates a value that is above the baseline, e.g., happier than the baseline, it may be considered positive, and if lower it may be considered negative). Paragraph Number[4281] teaches data acquired from many users in order to make inferences about individual users. Various approaches such as clustering and collaborative filtering can utilize data from other users to make inferences about single users regarding aspects about which the single users did not directly provide data. (See also Paragraph Numbers [1394] and [2629])).
and have had one or more BCEs with the entity that likely caused a lesser or terminated customer relationship with the entity (Paragraph Number [2705] the label may indicate a level of interest and/or whether the response can be classified as positive or negative (e.g., "like" or "dislike").  In another example, a label may be a value between 0 and 10 indicating a level of how much an experience was successful from a user's perspective (as expressed by the user's affective response). Paragraph Number [2981] teaches the alert module 184 may be utilized to issue notifications when a score computed for the experience indicates that people who recently had the experience did not enjoy it (when it was previously enjoyed), which may serve as warning that something is wrong with the experience.  Such notifications may be useful for various applications such as selecting what clubs, parties, and/or stores to go to, based on measurements of affective response of people that are there (or have recently been there).  Paragraph Number [3629] teaches the machine learning-based trainer 286 utilizes the measurements of the at least ten users to train a model for a predictor that is configured to predict a value of affective response of a user based on an input indicative of a time, in the periodic unit of time, during which the user had the experience (See also Paragraph Numbers [2701] and [3517])).
wherein a mix set is provided of customer records of the non-silent sufferers and the unclassified customers (Paragraph Number [3388] teaches the significance 266 is based on a p-value corresponding to observing a difference that is at least as large as the difference between the first and second scores (264a and 264b), if the first and second subsets (263a and 263b) are shuffled such that the measurements collected from the first and second subsets are redistributed to those subsets randomly Paragraph Number [3361] teaches determining significance of results may be done, in some embodiments, utilizing one or more of the following resampling approaches: (1) Estimating the precision of sample statistics (medians, variances, percentiles) by using subsets of available data (jackknifing) or drawing randomly with replacement from a set of data points (bootstrapping); (2) Exchanging labels on data points when performing significance tests (permutation tests, also called exact tests, randomization tests, or re-randomization tests); and (3) Validating models by using random subsets (bootstrapping, cross validation). Paragraph Number [3362] teaches permutation tests are utilized to determine significance of results, such as significance of scores, ranking, and/or difference between values. A permutation test (also called a randomization test, re-randomization test, or an exact test) may be any type of statistical significance test in which the distribution of the test statistic under the null hypothesis is obtained by calculating multiple values of the test statistic under rearrangements of the labels on the observed data points).
based on similarity to the non-silent sufferers, identify by a silent-sufferer identification module, a silent- suffering subset of the data regarding customers of the unlabeled set as silent sufferers (Paragraph Number [2890] teaches determine the significance level for a hypothesis based on a ratio between a first set of values comprising the first value corresponding to each of the measurements, and a second set of values comprising the second value corresponding to each of the measurements. The greater the value of the ratio, the more the score will indicate that the hypothesis is true and that the measurements of the users represent a positive affective response to the experience.  However, if the measurements were not positive, it is likely that the ratio will be negative and/or small, representing that the hypothesis should be rejected in favor of a competing hypothesis that states that the users had a non-positive affective response to the experience.  Optionally, a score computed based on the ratio is proportional to the logarithm of the ratio).
wherein the identifying the silent-suffering subset includes performing semi-supervised learning on a model by an iterative gradient boosting machine (Paragraph Number [2671] teaches semi-supervised learning methods may be used to train a model utilized by a predictor and/or estimator, such as bootstrapping, mixture models with Expectation Maximization, and/or co-training Semi-supervised learning methods are able to utilize as training data unlabeled samples in addition to labeled samples. Paragraph Number [2672] teaches a predictor and/or estimator may return as a label one or more other samples that are similar to a given query sample. For example, a nearest neighbor approach method may return one or more samples that are closest in the data space to the query sample (and thus, in a sense, are most similar to it.) (See also Paragraph Numbers [2684], [4247] and [4248])).
wherein the iterative GBM chooses a small sample out of a collection of unlabeled records and assigns a label (Paragraph Number [2671] teaches semi-supervised learning methods may be used to train a model utilized by a predictor and/or estimator, such as bootstrapping, mixture models with Expectation Maximization, and/or co-training Semi-supervised learning methods are able to utilize as training data unlabeled samples in addition to labeled samples. Paragraph Number [2867] teaches the score for the complex experience is computed utilizing a predictor. A model utilized by the predictor is trained on samples comprising descriptions of the smaller experiences comprised in the complex experience and/or scores of the smaller experiences and labels that include a score for a complex experience that comprises the smaller experiences. Paragraph Number [4702] teaches samples are clustered into clusters having similar samples using a clustering algorithm. The clustering algorithm may assign both labeled and unlabeled samples to the clusters. In this example, a sample for which a label is requested may be a sample that belongs to a cluster for which the number of labeled samples is small (e.g., the number of labeled samples is below a certain threshold and/or is even zero)).
chooses a small sample out of the collection of unlabeled records, assigns a label to the unlabeled customer records by the iterative gradient boosting machine (Paragraph Number [2671] teaches semi-supervised learning methods may be used to train a model utilized by a predictor and/or estimator, such as bootstrapping, mixture models with Expectation Maximization, and/or co-training Semi-supervised learning methods are able to utilize as training data unlabeled samples in addition to labeled samples. Paragraph Number [2672] teaches a predictor and/or estimator may return as a label one or more other samples that are similar to a given query sample. For example, a nearest neighbor approach method may return one or more samples that are closest in the data space to the query sample (and thus, in a sense, are most similar to it.) Paragraph Number [4702] teaches samples are clustered into clusters having similar samples using a clustering algorithm. The clustering algorithm may assign both labeled and unlabeled samples to the clusters. In this example, a sample for which a label is requested may be a sample that belongs to a cluster for which the number of labeled samples is small (e.g., the number of labeled samples is below a certain threshold and/or is even zero). (See also Paragraph Number [2684], [4247] and [4248])).
and trains the model by the gradient boosting machine to predict labels for non-sampled customer records by the iterative gradient boosting machine (Paragraph Number [2671] teaches semi-supervised learning methods may be used to train a model utilized by a predictor and/or estimator, such as bootstrapping, mixture models with Expectation Maximization, and/or co-training Semi-supervised learning methods are able to utilize as training data unlabeled samples in addition to labeled samples. Paragraph Number [3878] teaches the label predicted by the ERP, based on the model and feature values of a sample corresponding to an event, represents an expected affective response of the user. The ERP is configured to predict a label for a sample by utilizing the ERP model 719 to compute a non-linear function of feature values of the sample ERPs and the various training procedures that may be used to learn their models are discussed in more detail in section 10. Paragraph Number [3770] teaches the function learning module 356 utilizes machine learning-based trainer 286 to learn the parameters of the function 357. The machine learning-based trainer 286 utilizes the prior measurements 281 and the subsequent measurements 282 to train a model comprising parameters for a predictor configured to predict a value of an aftereffect of a user based on an input indicative of an extent to which the user had previously experienced the experience.  (See also Paragraph Numbers [2672], [2684], [4248], and [4248])).
by using a boosting method to sequentially first identify a label for few unknown records based on few known records, wherein the GBM is configured to repeat the process again to improve prediction accuracy (Paragraph Number [2484] teaches at least some of the data may be subjected to feature extraction and/or reduction techniques. For example, data may undergo dimensionality-reducing transformations such as Fisher projections, Principal Component Analysis (PCA), and/or techniques for the selection of subsets of features like Sequential Forward Selection (SFS) or Sequential Backward Selection (SBS). Paragraph Number [2671] teaches semi-supervised learning methods may be used to train a model utilized by a predictor and/or estimator, such as bootstrapping, mixture models with Expectation Maximization, and/or co-training Semi-supervised learning methods are able to utilize as training data unlabeled samples in addition to labeled samples. Paragraph Number [3362] teaches permutation tests are utilized to determine significance of results, such as significance of scores, ranking, and/or difference between values. A permutation test (also called a randomization test, re-randomization test, or an exact test) may be any type of statistical significance test in which the distribution of the test statistic under the null hypothesis is obtained by calculating multiple values of the test statistic under rearrangements of the labels on the observed data points).
report by a reporting module, the customers of the identified silent-suffering subset as silent sufferers (Paragraph Number [2981] teaches the alert module 184 may be utilized to issue notifications when a score computed for the experience indicates that people who recently had the experience did not enjoy it (when it was previously enjoyed), which may serve as warning that something is wrong with the experience.  Such notifications may be useful for various applications such as selecting what clubs, parties, and/or stores to go to, based on measurements of affective response of people that are there (or have recently been there)).
and initiate actions by an initiation module, by the entity toward the silent sufferers of the identified silent-suffering subset to improve the customer experience of the identified silent sufferers. (Paragraph Number [2981] teaches the alert module 184 may be utilized to issue notifications when a score computed for the experience indicates that people who recently had the experience did not enjoy it (when it was previously enjoyed), which may serve as warning that something is wrong with the experience.  Such notifications may be useful for various applications such as selecting what clubs, parties, and/or stores to go to, based on measurements of affective response of people that are there (or have recently been there)).
As per claim 8, claim 8 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Frank teaches:
A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method that facilitates identification of silent sufferers of a customer dataset, the method comprising (Paragraph Number [3857] and FIG. 157 illustrates a system configured to learn a bias model based on measurements of affective response.  The system includes at least the following modules: sample generator 705, and bias model learner 710.  The embodiment illustrated in FIG. 157, like other systems described in this disclosure, may be realized via a computer, such as the computer 400, which includes at least a memory 402 and a processor 401.  The memory 402 stores computer executable modules described below, and the processor 401 executes the computer executable modules stored in the memory 402).
The remainder of the claim limitations are substantially similar to the claim limitations recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 16, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: obtain of a set of data regarding customers of the entity (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  Additionally, computing the score may be based on a value computed from a previous measurement of the user (e.g., a baseline affective response value described further below). Paragraph Number [0302] teaches the crowd-based results generated in some embodiments described in this disclosure may be personalized results.  That is, the same set of measurements of affective response may be used to generate, for different users, scores, rankings, alerts, and/or function parameters that are different.  The personalization module 130 is utilized in order to generate personalized crowd-based results).
identify a negative-rating/BCE subset of the data regarding customers of the entity as customers of the entity who have provided negative ratings of their customer experience with the entity and that are likely to be sufferers (Paragraph Number [2453] teaches whether a measurement is to be considered positive or negative may be determined with reference to a baseline (e.g., a value determined based on previous measurements to a similar situation and/or experience the user may be having).  Thus, if the measurement indicates a value that is above the baseline, e.g., happier than the baseline, it may be considered positive, and if lower it may be considered negative). Paragraph Number [2705] the label may indicate a level of interest and/or whether the response can be classified as positive or negative (e.g., "like" or "dislike").  In another example, a label may be a value between 0 and 10 indicating a level of how much an experience was successful from a user's perspective (as expressed by the user's affective response). (See also Paragraph Number [3044])).
provide the negative-rating/BCE subset as the golden set (Paragraph Number [2623] teaches measurements of affective response of a user may provide information about what experience the user is having.  The measurements of affective response may provide a time series of values, which may include certain patterns that can be compared with previously recorded patterns corresponding to known experiences. 2629 Paragraph Number [1393] teaches the function learning module 280 is configured to receive the prior measurements 656 and the subsequent measurements 657, and to utilize them in order to learn an aftereffect function. Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain user, the personalization module 130 may generate an output indicative of similarities between the profile of the certain user and the profiles from among the profiles 504 of the at least ten users.  Utilizing this output, the function learning module 280 may select and/or weight measurements from among the prior measurements 656 and the subsequent measurements 657, in order to learn an aftereffect function personalized for the certain user. (See also Paragraph Numbers [1394] and [2629])).
As per claims 3, 10, and 17, Frank teaches each of the limitations of claims 1 and 2, 8 and 9, and 15 and 16. 
In addition, Frank teaches:
wherein the identifying a negative-rating/BCE subset includes implementation of a rule-based system to inference a causal connection between one or more BCEs of a customer with lesser or terminated customer relationships with the entity. (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  Additionally, computing the score may be based on a value computed from a previous measurement of the user (e.g., a baseline affective response value described further below). Paragraph Number [0302] teaches the crowd-based results generated in some embodiments described in this disclosure may be personalized results.  That is, the same set of measurements of affective response may be used to generate, for different users, scores, rankings, alerts, and/or function parameters that are different.  The personalization module 130 is utilized in order to generate personalized crowd-based results).
As per claims 4, 11, and 18, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the identifying a silent-suffering subset includes determining similarity between customers of the unlabeled set to the non-silent sufferers is determined by comparing the customers of the unlabeled set and some portion of the non-silent sufferers of the golden set (Paragraph Number [2890] teaches determine the significance level for a hypothesis based on a ratio between a first set of values comprising the first value corresponding to each of the measurements, and a second set of values comprising the second value corresponding to each of the measurements. The greater the value of the ratio, the more the score will indicate that the hypothesis is true and that the measurements of the users represent a positive affective response to the experience.  However, if the measurements were not positive, it is likely that the ratio will be negative and/or small, representing that the hypothesis should be rejected in favor of a competing hypothesis that states that the users had a non-positive affective response to the experience.  Optionally, a score computed based on the ratio is proportional to the logarithm of the ratio).
wherein the identifying a silent-suffering subset includes, based on the determined similarity, identifying the customers of the unlabeled set as most similar to the non-silent sufferers when their similarity exceeds a similarity threshold (Paragraph Number [2972] teaches it may be of interest to determine when a score reaches a threshold and/or passes (e.g., by exceeding the threshold or falling below the threshold), since that may signify a certain meaning and/or require taking a certain action, such as issuing a notification about the score.  Issuing a notification about a value of a score reaching and/or exceeding a threshold may be referred to herein as "alerting" and/or "dynamically alerting". Paragraph Number [2981] teaches reaching a threshold, such as the threshold 186, may signal different occurrences in different embodiments, depending on what the value of the threshold 186.  In one embodiment, when a score computed based on measurements of affective response of certain users reaches the threshold that may indicate that, on average, the certain users had a positive affective response when their measurements were taken).
As per claims 5, 12, and 19, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the identifying a silent-suffering subset includes merging a portion of the non-silent customers from the golden set into a mix set with the customers of the unlabeled set (Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain user, the personalization module 130 may generate an output indicative of similarities between the profile of the certain user and the profiles from among the profiles 504 of the at least ten users.  Utilizing this output, the function learning module 280 may select and/or weight measurements from among the prior measurements 656 and the subsequent measurements 657, in order to learn an aftereffect function personalized for the certain user. (See also Paragraph Number [1394])).
wherein the identifying a silent-suffering subset includes performing semi-supervised learning on the mixed set to identify the silent-suffering subset (Paragraph Number [1393] teaches the function learning module 280 is configured to receive the prior measurements 656 and the subsequent measurements 657, and to utilize them in order to learn an aftereffect function. Paragraph Number [1394] teaches the prior measurements 656 may be utilized in various ways by the function learning module 280, which may slightly change what is represented by the aftereffect function.  In one embodiment, a prior measurement of a user is utilized to compute a baseline affective response value for the user.  In this embodiment, values computed by the aftereffect function may be indicative of differences between the subsequent measurements 657 of the at least ten users and baseline affective response values for the at least ten users. Paragraph Number [1410] teaches the personalization module 130 may be utilized to learn personalized aftereffect functions for different users by utilizing profiles of the different users.  Given a profile of a certain user, the personalization module 130 may generate an output indicative of similarities between the profile of the certain user and the profiles from among the profiles 504 of the at least ten users.  Utilizing this output, the function learning module 280 may select and/or weight measurements from among the prior measurements 656 and the subsequent measurements 657, in order to learn an aftereffect function personalized for the certain user).
As per claims 6, 13, and 20, Frank teaches each of the limitations of claims 1, 8, and 15. 
In addition, Frank teaches:
wherein the actions by the entity towards the silent sufferers is selected from a group consisting of refunds, discount offers, coupons, customer service contact, and combination thereof (Paragraph Number [2981] teaches the alert module 184 may be utilized to issue notifications when a score computed for the experience indicates that people who recently had the experience did not enjoy it (when it was previously enjoyed), which may serve as warning that something is wrong with the experience.  Such notifications may be useful for various applications such as selecting what clubs, parties, and/or stores to go to, based on measurements of affective response of people that are there (or have recently been there). Paragraph Number [0491] teaches the example of customer service contact: For example, monitoring guest in a casino may yield an indication that at a certain area (e.g., the bar area) people's satisfaction has greatly decreased.  In this example, there may be various reasons for the dissatisfaction: slow service, the area may be crowded (too many people at the bar), or the music may be inappropriate for the crowd.  If the casino staff become aware of the problem within a short time, they may take steps to improve the customers' experience, such as send more service providers (or free drinks), open another room where people can sit and drink, or change the music to improve the ambiance).
As per claims 7 and 14, Frank teaches each of the limitations of claims 1 and 8. 
In addition, Frank teaches:
wherein the data regarding customers includes fields with historical data of the customer relationship with the entity, the fields are selected from a group consisting of gross merchandise volume bought item count, purchasing days bad buying experience history, delayed delivery of orders, spend capacity, transaction details, purchase data, item price, category seasonality, condition, quantity, shipping methods, returns, contact frequency and engagement, e-commerce behaviors, browse history, bid history, offer history, watch history, message history, cart history, wish list, search history, demographics, and acquisition channel (Paragraph Number [0247] teaches a score, ranking, and/or function parameters are computed based on measurements of affective response, it means that the score, ranking, and/or function parameters have their value set based on the measurements and possibly other measurements of affective response and/or other types of data.  For example, a score computed based on a measurement of affective response may also be computed based on other data that is used to set the value of the score (e.g., a manual rating, data derived from semantic analysis of a communication, and/or a demographic statistic of a user).  Additionally, computing the score may be based on a value computed from a previous measurement of the user (e.g., a baseline affective response value described further below). Paragraph Number [0302] teaches the crowd-based results generated in some embodiments described in this disclosure may be personalized results.  That is, the same set of measurements of affective response may be used to generate, for different users, scores, rankings, alerts, and/or function parameters that are different.  The personalization module 130 is utilized in order to generate personalized crowd-based results).

Response to Arguments
Applicant’s arguments filed 5/2/2022 have been fully considered but they are not fully persuasive.
Applicant argues that the previously cited reference does not teach the amended claim language found in the independent claims (See Applicant’s Remarks, 5/2/2022, pgs. 12). Examiner respectfully disagrees. Examiner notes that new citations from the Frank reference have been applied to the newly presented claim limitations as indicated above in the revised 35 USC 102 rejection both to read on the amended claim language and to clarify Examiner’s position. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the revised 35 USC 102 rejections presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /M.H.D/ Examiner, Art Unit 3624                                                                                                                                                                                                       

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624